Citation Nr: 0937727	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from November 1955 to 
November 1959.

This matter comes to the Board of Veteran s' Appeals (Board) 
on appeal from a rating decision of the Department of Veteran 
s Affairs (VA) Regional Office (RO) in New York, New York. 

In September 2009, the Veteran testified during a hearing 
before the undersigned Veteran s Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

The Veteran asserts that he has a psychiatric disorder, to 
include PTSD, related to a fire while serving onboard the 
U.S.S. Hyades in March 1957 as well as due to being sexually 
assaulted onboard ship.  The Board notes that verification of 
an engine room fire onboard the U.S.S. Hayes in February 1957 
has been verified; however, the specific ammunition room fire 
alleged by the Veteran in March 1957 has not been verified. 

The Board also notes that the Veteran has not been fully 
informed of the specific development actions that are now 
necessary in cases involving PTSD based on sexual assault.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2009). With respect to service connection 
claims for PTSD based upon in-service personal assault, as 
alleged by the Veteran here, 38 C.F.R. § 3.304(f)(3) provides 
additional procedural safeguards and considerations which 
must be addressed prior to an adjudication of a claim.

PTSD claims involving allegations of personal assault fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events of which the Veteran complains. Therefore, evidence 
from sources other than the Veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Pertinent 
provisions of Manual M21-1MR specifically address the types 
of documentation that may be used to corroborate the 
occurrence of a stressor where the alleged stressor event is 
physical or sexual assault.  See Cohen v. Brown, 10 Vet. App. 
128, 139-143 (1997); M21-1MR IV.ii.1.D; see also YR v. West, 
11 Vet. App. 393, 399 (1998).  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault may indicate the occurrence of an in-service 
stressor.  Examples of such behavior changes that may 
constitute credible evidence of a stressor include: a request 
for a transfer to another military duty assignment; 
deterioration in work performance, to include changes 
performance evaluations; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  
Id.  See also M21-1, Part III, 5.14(d).

The record shows the Veteran has not been provided with 
adequate notice of the provisions that apply to cases 
involving service connection for PTSD to include those claims 
based on allegations of personal or sexual assault.  The 
Board points out that in Bradford v. Nicholson, 20 Vet. App. 
200 (2006), the Court clarified that § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  
Although the text of 38 C.F.R. § 3.304(f)(3) was provided to 
the Veteran in a March 2009 supplemental statement of the 
case (SSOC), a remand is necessary for the RO to provide the 
Veteran with a specific development letter addressing the 
above provision in full.  See Disabled American Veteran s v. 
Secretary of Veteran s Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

In addition, the RO/AMC should obtain and associate with the 
claims file all outstanding VA records for treatment of a 
psychiatric disorder.  In this regard, the claims file 
reflects that the Veteran began receiving psychiatric 
treatment at the Albany VA medical center (VAMC) in 1973 to 
the present; however, the claims file currently includes 
outpatient treatment records from the Albany VAMC dated from 
November 1997 to November 2006.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, the RO must obtain all outstanding medical records 
from the Albany VAMC from 1973 to November 1997, and from 
November 2006 to the present.

If additional medical records pertaining to a psychiatric 
disorder are associated with the claims file, the RO/AMC 
should schedule the Veteran for a VA examination, by a 
psychiatrist, to include consideration of all the evidence of 
record, and provide an opinion that addresses whether any 
diagnosed psychiatric disability is related to military 
service, to include an alleged sexual assault.

Lastly, the Board notes that in the Veteran 's November 2004 
claim for VA benefits, he indicated that he had been 
receiving Social Security Administration benefits since 
January 1998.  However, it is not clear if such benefits are 
for a disability.  On remand, if it is determined that the 
Veteran  receives SSA disability benefits, then the RO/AMC 
should obtain SSA determinations and the underlying medical 
records.  See Haynes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the SSA, including 
decisions by the hearing officer or administrative law judge, 
and give the evidence appropriate consideration and weight).  

Accordingly, this matter is REMANDED for the following 
actions:
 
1.  The RO/AMC should obtain from the 
Albany VAMC all outstanding medical 
records for treatment of a psychiatric 
disorder from January 1973 to November 
1997, and from November 2006 to the 
present. The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  If appropriate, the RO/AMC should 
contact the Social Security 
Administration and request copies of all 
disability determinations for the Veteran  
and all underlying medical records 
associated with those determinations.  
All records obtained should be associated 
with the claims file.  If records are not 
found or are not available, the claims 
file should contain documentation of the 
efforts made.

3.  Send a new VCAA notice letter to the 
Veteran and his representative that 
provides the information and evidence 
necessary to substantiate a claim of 
service connection for PTSD, to include 
informing him that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  

4.  Request the Veteran to identify, and 
provide appropriate authorization, for VA 
and non-VA medical providers who treated 
him for psychiatric conditions, to 
include PTSD, since discharge from 
service.  The RO should obtain identified 
medical records which are not already in 
the claims file.

5.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
examination by a psychiatrist to 
determine the etiology of any currently 
diagnosed psychiatric disorders.  All 
indicated studies should be performed, to 
include psychological testing if 
appropriate, and all findings should be 
reported in detail.  The Veteran's claims 
file must be made available to and 
reviewed by the examiner, and the 
examination report should reflect that 
such a review of the claims files was 
made.

The psychiatrist should state whether the 
Veteran has a current diagnosis of PTSD 
that conforms to the 4th edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  If PTSD is 
diagnosed, the physician should identify 
the specific stressor(s) that support the 
diagnosis.

The examiner should opine whether it is 
at least as likely as not (i.e. a 50 
percent probability or greater) that any 
in-service stressful experience described 
by the Veteran occurred (personal or 
sexual assault), and if so, whether it is 
at least as likely as not (i.e. a 50 
percent probability or greater) that the 
Veteran has PTSD as a result of the 
stressful experience.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the Veteran's military service. 

The psychiatrist should set forth all 
examination findings, together with the 
complete rationale for the opinion(s) 
reached. 

6.  Then, the RO/AMC should readjudicate 
the claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claim.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran s' Appeals or by the United States Court of Appeals 
for Veteran s Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_______________________________________________
MICHAEL D. LYON 
Veteran s Law Judge, Board of Veteran s' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veteran s' Appeals is appealable to the United 
States Court of Appeals for Veteran s Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


